Exhibit 10.3

 

April 27, 2010

 

James Jerome

 

 

 

 

 

 

Re: Amendment to Time Vesting Stock Options

 

Dear Jim:

 

I am pleased to inform you that the Compensation Committee of NetSpend
Holdings, Inc. (the “Company”) has favorably amended your time vesting stock
options (with respect to 75,000 shares of common stock granted to you on May 8,
2008; 50,000 shares of common stock granted to you on August 15, 2008; and
25,000 shares of common stock granted to you on February 5, 2009  (the
“Options”) under the Second Amended and Restated NetSpend Holdings, Inc. 2004
Stock Option and Restricted Stock Plan (the “Plan”)).  This amendment provides
that your Options will be fully vested if your employment is terminated by the
Company without Cause or by you for Good Reason during the 12-month period
following a Change in Control.  (These terms are defined in the Plan and in your
Employment Agreement.)

 

To effect this amendment, the “Vesting Schedule” set forth in your Notices of
Grant (“Option Notices”) and Section 8(b) of your Stock Option Agreements has
been amended as set forth below.  If there is any confusion as to which of your
stock options has been amended pursuant to the terms of this letter, the first
sentence of the “Vesting Schedule” has not changed.  Also, if there is any
conflict between the preceding paragraph and the amended provisions below, the
amended provisions will govern.

 

Amended Vesting Schedule in Option Notices (This replaces the Vesting Schedule
in your Option Notices)

 

Vesting Schedule:

 

This Option shall become vested and may be exercised, in whole or in part, in
four equal annual installments on each of the first four anniversaries of the
Vesting Measurement Date, subject to (1) your continued employment with the
Company or an Affiliate through the applicable vesting date and
(2) Section 9(b) of the Plan.  Section 9(b) of the Plan generally provides that
in the event of a Change in Control twenty-five percent (25%) of the Option will
immediately vest, subject to your continued employment with the Company or an
Affiliate through the date of the Change in Control.  Notwithstanding the
foregoing or

 

--------------------------------------------------------------------------------


 

any provision of the Plan or the Stock Option Agreement to the contrary, in the
event of a Change in Control, if in connection therewith any unvested portion of
the Option is not being assumed by, or substituted for new options (“New
Options”) covering the stock of, the surviving, successor or purchasing
corporation, or a parent or subsidiary thereof, 100% of such unvested portion of
the Option shall be vested upon the consummation of such Change in Control. 
Further, in the event that (a) a Change in Control occurs and (b) during the
twelve-month period following such Change in Control, your employment is
terminated by the Company or an Affiliate for any reason other than for
(i) Cause or (ii) Disability, or you terminate your employment during this
twelve-month period for Good Reason (as defined in the Employment Agreement by
and between NetSpend Corporation and you, dated as of April 20, 2010), then 100%
of the Option or New Options, as applicable, shall be vested immediately.  For
purposes of clarification, in the event of a termination of your employment by
the Company or an Affiliate for Cause or Disability, by you for any reason other
than Good Reason, or in the event of your death, the Option or New Options, as
applicable, shall not be vested pursuant to the preceding sentence.

 

Amended Section 8(b) of Stock Option Agreements

 

Section 8(b) of the Stock Option Agreements underlying the Option is hereby
amended by adding the following sentences to the end thereof:

 

Notwithstanding the foregoing or any provision of the Plan or this Agreement to
the contrary, in the event of a Change in Control, if in connection therewith
any unvested portion of the Option is not being assumed by, or substituted for
new options (“New Options”) covering the stock of, the surviving, successor or
purchasing corporation, or a parent or subsidiary thereof, 100% of such unvested
portion of the Option shall be vested upon the consummation of such Change in
Control.  Further, in the event that (a) a Change in Control occurs and
(b) during the twelve-month period following such Change in Control, a
Termination of Service occurs and such Termination of Service is by the Company
or any Affiliate for any reason other than for Cause or Disability or such
Termination of Service is by you for Good Reason, 100% of the Option or New
Options, as applicable, shall be vested immediately.

 

*  *  *

 

Except as modified above, your Option shall remain in full force and effect.

 

 

Sincerely yours,

 

 

 

  /s/ Dan Henry

 

 

 

    Dan Henry

 

--------------------------------------------------------------------------------